Citation Nr: 0506560	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-10 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable rating for 
arteriovenous fistula of the right lower thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel 



INTRODUCTION

The veteran served on active duty from October 1962 to 
February 1966.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO granted service connection and assigned an 
initial noncompensable rating for arteriovenous fistula of 
the right lower thigh, effective October 10, 2002.  In 
February 2003, the veteran filed a notice of disagreement 
(NOD) with respect to the assigned initial rating.  A 
statement of the case (SOC) was issued in March 2003, and the 
veteran filed a substantive appeal in April 2003.  

In April 2003, the veteran requested a hearing before a 
Veterans Law Judge (VLJ) in Washington, D.C.; thereafter, 
such hearing was scheduled for October 2003, however, the 
record indicates that the veteran failed to appear.

In March 2004, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued its denial of an initial compensable rating for 
arteriovenous fistula of the right lower thigh (as reflected 
in an August 2004 supplemental SOC (SSOC)).

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	There is no objective evidence that the veteran's 
arteriovenous fistula of the right lower thigh is manifested 
by either edema or stasis dermatitis; there also is no 
medical evidence of symptoms of an enlarged heart, wide pulse 
pressure, tachycardia, or cardiac involvement (including any 
indication of high output heart failure) associated with the 
veteran's service-connected disability.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for 
arteriovenous fistula of the right lower thigh are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002);   38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.104, 
Diagnostic Code 7113 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the March 2003 SOC, the August 2004 SSOC, and the 
RO's letters of October 2002 and March 2004, the RO notified 
the veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its October 2002 letter 
with respect to the veteran's then-pending claim for service 
connection for arteriovenous fistula of the right lower 
thigh, the RO informed the veteran of the recent enactment of 
the VCAA, and requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, as well as information to obtain any VA 
treatment records.  In a March 2004 letter, the RO requested 
that the veteran provide authorization to enable it to obtain 
any outstanding private medical records, and information to 
obtain any VA treatment records, or records from other 
Federal agencies, as well as requested that the veteran 
submit any additional evidence in his possession.  The RO 
also notified the veteran of the opportunity to directly 
submit any clinical records or physician's statements showing 
that his arteriovenous fistula disability had undergone an 
increase in severity.  Through these letters, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the March 2003 SOC 
explaining what was needed to substantiate the claim for 
increase within two months of the January 2003 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of October 2002 and March 2004; neither in response 
to those letters, nor at any other point during the pendency 
of this appeal, has the veteran informed the RO of the 
existence of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Asheville VA 
Medical Center (VAMC), dated from April 2002 to November 
2002, and from May 2003 to June 2004, and has also arranged 
for the veteran to undergo numerous VA examinations.  The 
veteran has not submitted any evidence in support of his 
claim. Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for an initial compensable 
rating for arteriovenous fistula of the right lower thigh. 

II.	Background

On VA examination in December 2002, the veteran reported that 
prior to service, he sustained an accidental gunshot wound to 
the right lateral popliteal area with exit medially, which 
was repaired prior to entrance into service.  It was noted 
that, during service, he developed an arteriovenous fistula 
of the right popliteal area.  Since his discharge, he had 
been able to take part in occupational and other daily life 
activities, up until the time of his retirement.  He reported 
that at that time, he would experience some swelling in his 
right leg at the end of the day, as well as throbbing pain, 
if he had been on his feet for too long.  On examination, the 
examiner noted that the veteran had an entrance wound on the 
lateral aspect of the right popliteal area, which was 
nontender.  He also had an exploratory site up the medial 
aspect of the thigh, secondary to his original surgery that 
was conducted prior to service.  Additionally, he had a right 
groin a 12-cm transverse abdominal incision, secondary to the 
repair of the arteriovenous fistula and a prophylactic right 
lumbar sympathectomy while in service.  All areas appeared to 
be well-healed, and there was no unusual scarring or 
tenderness.  

Physical examination of the right lower extremity revealed 
that the veteran had excellent popliteal and posterior tibial 
pulses, as well as dorsalis pedal pulse.  He had no 
claudication, and walked with a normal gait.  He had full 
range of motion in both the right knee and right hip.  The 
reported range of motion of the in the right lower extremity, 
with respect to the right hip, was flexion from 0 to 125 
degrees, extension from 0 to 30 degrees, adduction from 0 to 
25 degrees, and abduction from 0 to 45 degrees.  Examination 
of the knee revealed no obvious deformity.  The veteran had 
knee extension from 0 to 140 degrees.  All ligaments were 
intact, and there was no joint line pain.  The veteran was 
able to stand on his toes and heels, and could also squat.  
With respect to the right lower leg, the area of the thigh 
approximately 4-cm above the patella measured 17 inches, as 
compared to 16.75 inches for the same area on the left leg.  
The area of the right calf located 4-cm below the tibial 
tubercle measured 13.5 inches, as compared to 13 inches for 
the same area on the left calf.  There was no obvious pitting 
edema of the right leg, and all pulses were present.  The 
examiner diagnosed status-post gunshot wound to the right 
popliteal area, with severance of both the popliteal artery 
and vein with subsequent repair; and status-post repair of an 
arteriovenous fistula of the right popliteal area, with 
prophylactic sympathectomy and an essentially normal 
examination.  

Also in December 2002, the veteran underwent a joints 
examination (conducted by the same physician that him for his 
arteriovenous fistula condition).  The veteran then reported 
that he had pain in his hip and knee.  He further stated that 
he was able to participate in his normal occupation and daily 
activities, and that he did not utilize any crutches, brace, 
cane, or corrective shoes.  The examiner diagnosed right hip 
pain, very mild, without degenerative joint disease, and with 
a normal examination; and right knee pain, with degenerative 
joint disease, and a normal examination.

In its January 2003 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
arteriovenous fistula of the right lower thigh, effective 
October 10, 2002.  

Treatment records from the Asheville VAMC, dated from April 
2002 to November 2002, include an April 2002 physician's 
report that notes the veteran's symptoms of back pain due to 
a shorter right leg, and slight right ankle and right leg 
edema.  There appeared to be 1+ pitting edema of the lower 
right leg, but the veteran had good dorsalis pedal pulses.  A 
November 2002 report of treatment by this same physician 
notes the veteran's complaint of right leg pain when he stood 
on this leg for an extended period of time.  The physician 
noted that, on objective examination, there was no edema of 
the ankle.   

During a July 2004 VA examination, the veteran reported that 
he continued to have pain and aching in the right leg on a 
constant basis, and that as a result of this pain, he had to 
limit his activities after standing for more than 30 minutes.  
He further reported that he was able to walk for 
approximately 45 minutes at a time, and that walking was less 
of a problem for him than standing still.  He stated that he 
was able to participate in low-impact physical activity, 
although his ability to walk was limited.  He also stated 
that sitting for more than 20 to 25 minutes caused him to 
experience some pain and restrictions on mobility.  According 
to the veteran, he had to retire in 2002 from a previous job 
position because he was unable to stand during his work 
shift, which lasted eight hours.  He further indicated that 
he was then working part-time for several hours per week, and 
that this occupation primarily involved working from a 
sitting position rather than standing.      

Physical examination of the lower extremities revealed three 
significant scars.  A right lower quadrant scar measured 15 
cm by 1 cm, and was not fixed to the subcutaneous tissue.  
There was no elevation or depression of the scar, no 
herniation or dehiscence or breakdown of the tissue on the 
surface of the scar, and no tenderness.  Another scar located 
on the right femoral area was 10-cm by 1-cm, with slight 
hyperpigmentation and no keloiding, no breakdown of tissue, 
and no tenderness.  A third scar along the medial aspect of 
the right thigh was 26 cm in length and between 1.5-cm and 
2.5-cm in width (at the distal end and proximal end, 
respectively), and was very slightly depressed at the upper 
end, but not at the lower end.  There was no breakdown of 
tissue, or tenderness.  The veteran had good femoral pulses 
bilaterally, that were equal and symmetrical.  He had a very 
strong bounding dorsalis pedis and posterior tibial pulses on 
both lower extremities.  There was no pedal edema.  There 
were also no ulcerations, or other callus abnormalities of 
the feet.  The veteran's toenails were noted to be normal 
with no evidence of onchomycosis bilaterally.  Sensory 
examination of the lower extremities revealed some decreased 
perception of light touch over the lateral aspect of the 
right lower leg.  The veteran reported that this decreased 
sensation had appeared over the past year, since he had been 
assessed as having some lumbar degenerative changes.  The 
examiner diagnosed a gunshot wound to the right leg, status 
post exploration, and status post resection of an 
arteriovenous fistula and right popliteal aneurysm with 
residuals; and degenerative disc disease and degenerative 
joint disease of the lumbosacral spine, MRI proven.  The 
examiner further stated that the veteran's degenerative disc 
disease / degenerative joint disease condition did not appear 
to be secondary to either his gunshot wound, or his 
arteriovenous fistula and popliteal aneurysm of the right 
leg.    

III.	Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's arteriovenous fistula of the right lower thigh 
has been evaluated under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7113, for arteriovenous fistula, traumatic.  
Under that diagnostic code, a 30 percent rating is warranted 
for an arteriovenous fistula in either lower extremity, where 
edema or stasis dermatitis is present.  A 50 percent rating 
is warranted for an arteriovenous fistula of the lower 
extremity that is without cardiac involvement, but is 
associated with edema, stasis dermatitis, and either 
ulceration or cellulitis.  A 60 percent rating is appropriate 
where there is no cardiac involvement, but there are related 
symptoms of an enlarged heart, wide pulse pressure, and 
tachycardia.  A 100 percent rating is warranted when there is 
high output heart failure.   

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirements for a compensable evaluation are not 
met.              38 C.F.R. § 4.31.

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial, compensable rating for arteriovenous fistula of 
the right lower thigh have not been met.  

The pertinent evidence reflects that, since the October 2002 
effective date of the grant of service connection, the 
veteran's arteriovenous fistula of the right lower thigh has 
not met the requirements for at least the minimum 30 percent 
evaluation under Diagnostic Code 7113.  As stated above, a 30 
percent rating is warranted for an arteriovenous fistula of 
the lower extremity, where edema or stasis dermatitis is 
present.  In this case, treatment records from the Asheville 
VAMC include an April 2002 physician's report noting the 
veteran's complaint of back pain due to a shorter right leg, 
and also that there appeared to be 1+ pitting edema of the 
right leg; however, this same physician noted, in November 
2002, that there was no edema of the right ankle.  

On VA examination in December 2002, the veteran complained of 
some swelling in his right leg as well as pain.  On physical 
evaluation, no obvious pitting edema was present in the right 
leg, and all pulses were present.  The veteran had excellent 
popliteal and posterior tibial pulses in his right lower 
extremity, as well as dorsalis pedal pulse.  He had no 
claudication, and walked with a normal gait.  He was able to 
stand on his toes and heels, and could also squat.  

More recently, on examination in July 2004, the veteran 
continued to complain of pain and aching in his right leg, 
that affected his ability to stand or walk for long periods 
of time.  It was noted objectively that the veteran had very 
strong bounding dorsalis pedia and posterior tibial pulses on 
his right lower extremity.  There was no pedal edema, and 
there were also no ulcerations or callus abnormalities of the 
feet.  

Thus, while the veteran complains of edema of the right lower 
extremity, these complaints are not supported objectively.  
As the Board finds the objective evidence more probative in 
establishing the actual manifestations of the veteran's 
disability, it follows that, under these circumstances, the 
preponderance of the evidence weighs against any finding that 
the veteran's arteriovenous fistula of the right lower 
extremity is characterized by edema, and there is no medical 
evidence of stasis dermatitis; thus, a 30 percent evaluation 
is not warranted in the instant case.  

Additionally, the Board point out that, as there is no 
medical evidence of either edema or stasis dermatitis, 
clearly, there is no basis for assigning the next higher 50 
percent rating under Diagnostic Code 7113, which requires 
evidence of edema and stasis dermatitis, as well as of either 
ulceration or cellulitis.  The medical evidence also does not 
provide a basis for assignment of a 60 percent rating under 
this diagnostic code (requiring symptomatology of an enlarged 
heart, wide pulse pressure, and tachycardia), or a 100 
percent rating (where there is high output heart failure).    

Hence, there is no basis for assignment of an initial 
compensable rating for the veteran's arteriovenous fistula of 
the right lower thigh under the applicable rating criteria.  

The Board points out that the veteran's representative has 
contended the veteran experiences significant functional loss 
of the right lower extremity, and that this factor should be 
considered in rating the veteran's disability, under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) (providing that when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria).  However, the 
Board emphasizes that the code under which the veteran's 
disability is currently rated, Diagnostic Code 7113, does not 
pertain to the evaluation of any musculoskeletal disability, 
nor is the rating under that diagnostic code based on 
limitation of motion.  As the Court noted in  Johnson v. 
Brown, 9 Vet. App. 7 (1996), the provisions on 38 C.F.R. 
§§ 4.40 and 4.45 are to be considered in conjunction with the 
codes that are predicated on limitation of motion).  
Moreover, as indicated above, Diagnostic Code 7113 is the 
appropriate diagnostic code for evaluating the veteran's 
disability; hence, consideration of any diagnostic code 
pertaining to musculoskeletal disabilities that involve 
limitation of motion affecting the leg, knee, or hip (and 
that would, thus, also entail consideration of the extent of 
functional loss due to pain and other factors set forth in 
sections 4.40 and 4.45) does not appear appropriate.  See 
38 C.F.R. § 4.20 (permitting rating, by analogy, when there 
is no specific diagnostic code to evaluate a disability).  In 
any event, the Board notes that the only medical evidence 
with respect to range of motion in the right lower extremity 
is the report of the December 2002 examination, which 
reflects that the veteran had full range of motion in the 
right knee and right hip.  Thus, consideration of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, 8 Vet. App. at 204-7, is not 
warranted in this case.  

As a final point, the Board notes that there is no showing 
that the veteran's disability has, at any point since the 
effective date of the grant of service connection, reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a compensable evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the March 2003 SOC).  In this regard, the Board notes that 
the veteran's arteriovenous fistula of the right lower thigh 
has not objectively been shown to markedly interfere with 
employment.  Although the veteran reported on examination in 
July 2004 that he had to retire in 2002 from a previous job 
position because of his inability to stand during his work 
shift (which is not supported by objective evidence), he also 
indicated that he was then working on a part-time basis for 
several hours per week and that he was able conduct this work 
from a sitting position rather than standing.  The veteran's 
disability also has not been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
staged rating, pursuant to Fenderson, is not warranted, and 
that the claim for an initial, compensable rating for 
arteriovenous fistula of the right lower thigh must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for arteriovenous fistula of 
the right lower thigh is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


